Plaintiff was a guest in defendant’s automobile, which was traveling northerly along the viaduct at the Grand Central Terminal in Manhattan and through the tunnel approaching Forty-fifth street. Defendant, who was driving, testified that a car in the rear was attempting to pass on his left and that he turned to the right “ too fast ” and ran into the wall, as the result of which the plaintiff was injured. Judgment unanimously affirmed, with costs. In our opinion, the jury was justified in finding negligence on the part of the defendant regardless of the doctrine of res ipsa loquitur. Present — Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ.